February 1, 1937. The opinion of the Court was delivered by
This case comes to this Court on appeal from an order of his Honor, Judge T.S. Sease, Circuit Judge, issued in the Court of Common Pleas for Spartanburg County, affirming the Master's report in the cause.
In order that the case may be better understood, we quote herewith the following agreed statement appearing in the record:
"This is a statutory receivership proceeding against The Merchants and Farmers Bank of Spartanburg, S.C. filed December — , 1931. The appeal is from a decree for payment by the receiver of rent in the sum of $1,050.00 for seven months, June to December, 1932, inclusive. The property was occupied by the bank and retained by the successive receivers. The bank's rent was under a lease, and was paid up to the time the bank closed in December, 1931. The leased premises consisted of one half the building occupied by the bank. The first receiver was the First National Bank of Spartanburg, S.C. which retained occupancy of the premises and paid therefor $150.00 a month for the five months (January to May, 1932, inclusive) while it was receiver. On account of its closing in June, 1932, John A. Law, Jr., was appointed receiver in its stead. He continued occupancy of the premises until December 31st, 1932. No rent has been paid for this period, and the owners filed petition in the original proceeding seeking direction of the Court for payment of the same by receiver. The petition was referred to the Master, who took testimony and filed a report recommending payment of rent, $1,050.00. The receiver excepted to the Master's Report, and the matter was heard and a decree rendered on July — , 1936, directing payment of rent. *Page 457 
"Timely notice of intention to appeal from that decree was served."
We are satisfied that the Circuit Judge reached the proper conclusion in the case and for the reasons appearing in the decree issued by his Honor, it is the order of this Court that the judgment of the lower Court be, and is hereby, affirmed.
NOTE: Let the decree of his Honor, Judge T.S. Sease, be incorporated in the report of the case.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM, BAKER and FISHBURNE concur.